Title: Thursday. August 25th. 1785.
From: Adams, John Quincy
To: 


       St. Louis’s day, a great holiday all over France, because it is the fête of their king’s patron. Dupré called me up at three o’clock, being determined that we should not set out too late to day. Before 4. we were in the carriage, and rode 14 miles to Marlborough before 9. We breakfasted there; and dined at Waltham, which is 12 miles further. It was almost 5 when we finally set off upon our last Stage; and we got into Boston at about 9 o’clock; we first went to Bracket’s tavern, but there was not a vacant apartment in the house. We then went to Mrs. Kilby’s in State Street, where we found one chamber for us both. We were obliged to take up with this for the present: for we were extremely fatigued, both of us: and could not think of seeking any further at 10 o’clock at night.
      